Case 2:19-cr-20726-PDB-RSW ECF No. 79, PageID.599 Filed 06/29/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA

                                              CRIMINAL NO. 19-20726

vs.                                           HON. PAUL D. BORMAN

D-2, VANCE PEARSON,

     Defendant.
_____________________________/

        GOVERNMENT’S MOTION FOR DOWNWARD DEPARTURE
                  PURSUANT TO USSG § 5K1.1

      The United States respectfully moves pursuant to Section 5K1.1 of the

Sentencing Guidelines to sentence the defendant, Vance Pearson, below the

guideline range due to his substantial assistance. In support of this motion, the

government states as follows:

      In September of 2019, federal agents arrested Pearson on a criminal

complaint charging him based on his participation in an embezzlement conspiracy

against the UAW. A short time later, starting in early December of 2019, Pearson

began cooperating with the federal investigation through a series of in-person and

over-the-phone interviews. During these debriefings, Pearson was candid both

about his own criminal activity, and about others’ actions. Pearson also pointed out

and agreed to forfeit money from two bank accounts—a “flower fund” account that

                                          1
Case 2:19-cr-20726-PDB-RSW ECF No. 79, PageID.600 Filed 06/29/21 Page 2 of 4




contained $81,000 and another “Members in Solidarity” account that had

$38,000—that investigators would have otherwise not known about. Pearson also

agreed to plead guilty and, if necessary, testify against his co-conspirators.

      Undersigned counsel disclosed Pearson’s cooperation to attorneys for Gary

Jones and Dennis Williams. And the government believes that Pearson’s

cooperation was an important factor that led to the decisions of both Jones and

Williams to plead guilty. In addition, immediately prior to Williams’s sentencing,

Pearson provided information to the government agents that was helpful for that

sentencing.

      Pearson’s cooperation also helped the government in its effort to secure

oversight of the UAW. Based on its investigation, in December of 2020, the United

States filed a civil lawsuit against the UAW pursuant to the Anti-Fraud Injunction

Act, 18 U.S.C. § 1345. The parties agreed to resolve the matter. And pursuant to

this agreement, the district court entered a Consent Order which provided for the

appointment of an Independent Monitor. It also provided for a referendum by

UAW members, which will allow them to vote on whether to change the UAW’s

election system to a direct election method. And it provided for the UAW to pay

$1.5 million to resolve tax issues with the IRS, and the payment of millions of

dollars to the Ford and FCA US training centers based on improper chargebacks of




                                           2
Case 2:19-cr-20726-PDB-RSW ECF No. 79, PageID.601 Filed 06/29/21 Page 3 of 4




UAW salaries. Pearson’s cooperation assisted the government in preparing its civil

lawsuit and negotiating this resolution with the UAW.

      Given this significant assistance in the government’s investigation and

prosecution of Jones and Williams, the government moves, pursuant to

USSG § 5K1.1, for a downward departure from the sentencing guideline range,

which is 24-30 months. More specifically, the government requests the Court

impose a 14-month sentence.

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/Steven P. Cares                            s/David A. Gardey (w/ consent)
STEVEN P. CARES                              DAVID A. GARDEY
Assistant U.S. Attorney                      Assistant U.S. Attorney
211 W. Fort Street, Suite 2001               211 W. Fort Street, Suite 2001
Detroit, MI 48226                            Detroit, MI 48226
steven.cares@usdoj.gov                       david.gardey@usdoj.gov
(313) 226-9139                               (313) 226-9591




                                         3
Case 2:19-cr-20726-PDB-RSW ECF No. 79, PageID.602 Filed 06/29/21 Page 4 of 4




                         CERTIFICATION OF SERVICE
      I hereby certify that on June 29, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.

                                                s/Steven P. Cares (P68503)
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                Phone: (313) 226-9139
                                                E-mail: steven.cares@usdoj.gov




                                            4
